Citation Nr: 1530909	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Esq.

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1990 and from January 31, 1991 to February 2, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2009 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied the Veteran's claims in an August 2013 decision.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court remanded the Board's August 2013 decision pursuant to a Joint Motion for Partial Remand (JMR).

The March 2015 JMR suggested that a claim of entitlement to a TDIU had been raised by the record due to the potential impact of the Veteran's service-connected right and left knee disabilities on his employment.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the issue of entitlement to a TDIU has been raised and the issue is now properly before the Board.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

As will be discussed below, the issues of entitlement to service connection for diabetes mellitus, a neck disability, and a back disability are being reopened herein.  The underlying merits of service connection, as well as the claims of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  In an unappealed March 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

2.  Additional evidence received over a year after the March 2006 rating decision, considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed March 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for a neck disability.

4.  Additional evidence received over a year after the March 2008 Board decision, considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a neck disability, and raises a reasonable possibility of substantiating the claim.

5.  In an unappealed November 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disability.

6.  Additional evidence received over a year after the November 2009 Board decision, considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the March 2006 rating decision is new and material as to the issue of service connection for diabetes mellitus, type II, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The March 2008 Board decision, which denied service connection for a neck disability, is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103 (2014).

4.  The evidence received since the March 2008 Board decision is new and material as to the issue of service connection for a neck disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The November 2009 Board decision, which denied service connection for a back disability, is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103 (2014).

6.  The evidence received since the November 2009 Board decision is new and material as to the issue of service connection for a back disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes mellitus, type II

In a March 2006 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for diabetes mellitus, type II.  The Veteran was notified in writing of the RO's March 2006 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 2006 decision is final as to the diabetes claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

With respect to the diabetes mellitus claim, relevant evidence received more than one year after the March 2006 rating decision includes a December 2009 statement from Dr. H., who stated that the Veteran has multiple medical problems, which interfere with and limit his ability to exercise including degenerative disease of the bilateral knees, obstructive sleep apnea, and being overweight.  The Veteran also asserted that he suffers from diabetes mellitus, type II, as a result of his weight gain secondary to his service-connected right and left knee disabilities.  See, e.g., the Veteran's notice of disagreement (NOD) dated May 2009.

The Veteran was afforded a VA examination in September 2010 with an addendum opinion in April 2011; however, the examiner provided negative nexus opinions in both the September 2010 and April 2011.  Although this evidence is new, it is unfavorable to the diabetes mellitus, type II, claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

As suggested by the JMR, the statements of Dr. H. and the Veteran relate to a previously unestablished link between the claimed disability and his military service; specifically, a nexus between the diagnosed diabetes mellitus and the service-connected right and left knee disabilities.  Accordingly, the standards under 3.156(a) are met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).



Neck and back disabilities

The Veteran's claims of entitlement to service connection for disabilities of the back and neck were initially denied in a January 2005 rating decision.  The Veteran disagreed with the denials and appealed the matters to the Board.  In a March 2008 decision, the Board denied entitlement to service connection for a neck disability, to include as secondary to the service-connected right knee disability.  In a November 2009 decision, the Board denied entitlement to service connection for a back disability.  The Veteran did not appeal either Board decision; as such the decisions became final.  See 38 U.S.C.A. § 7103, 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

With respect to the neck and back disability claims, relevant evidence received more than one year after the March 2008 and November 2009 Board decisions includes a January 2011 letter from Dr. P.H. who noted that he had been treating the Veteran for chronic neck and back pain, and that the Veteran "has also had chronic bilateral knee pain, which contributed to his current condition."  The Veteran also submitted an April 2011 opinion from his VA physician, Dr. H., which stated that the Veteran's "hip and back pain most probably can be related to his knee pain."

As suggested by the JMR, the statements of Drs. P.H. and H. relate to a previously unestablished link between the claimed neck and back disabilities and the Veteran's military service.  Accordingly, the standards under 3.156(a) are met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened; to that extent only, the appeal is allowed.
New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to that extent only, the appeal is allowed.


REMAND

The Veteran claims that his currently diagnosed diabetes mellitus is secondary to weight gain due to his service-connected right and left knee disabilities.  The Board recognizes that the Veteran was afforded a VA examination in September 2010 at which time the examiner concluded that the Veteran's diabetes is not causally related to his service-connected right and left knee disabilities.  However, the examiner failed to provide an opinion as to whether the diabetes mellitus is aggravated by the service-connected knee disabilities.  Similarly, a VA addendum opinion obtained in April 2011 failed to address whether the Veteran's diabetes mellitus is caused or aggravated by weight gain secondary to the service-connected knee disabilities.  Additionally, the parties to the March 2015 JMR determined that an alternative theory of entitlement to service connection, diabetes mellitus secondary to the pain medication prescribed for the Veteran's knee disabilities, had been raised by the record.  Thus, there remain questions as to current etiology of the diagnosed diabetes mellitus, type II.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinion should therefore be accomplished in order to address these outstanding questions.

As to the claimed neck and back disabilities, the Veteran has asserted that he suffers from disabilities of the neck and back that are caused or aggravated by his service-connected right and left knee disabilities.  Although he submitted positive nexus opinions from Dr. P.H. and Dr. H. in support of his contentions, these medical opinions contained little rationale to support the conclusions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As the Veteran has not been afforded a VA examination in order to address these claims, the issues should be remanded so that this may be accomplished.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to service connection for sleep apnea, the Veteran has asserted that his diagnosed sleep apnea is related to his obesity, which was caused or aggravated by his right and left knee disabilities.  The Veteran was afforded a VA examination in September 2010; however, the examiner failed to provide an opinion as to whether the diagnosed sleep apnea is aggravated by the service-connected knee disabilities.  Moreover, although an April 2011 VA addendum opinion suggested that the Veteran's obesity was a cause for sleep apnea, the examiner did not address whether the Veteran's obesity was caused by or related to his service-connected knee disabilities.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the pending claims on appeal, the Board will defer consideration of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  The Veteran should be asked to complete a formal application for TDIU, with information regarding his educational and employment background.  

2. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since April 2015.  All such available documents should be associated with the claims file.

3. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that diabetes mellitus and sleep apnea had their clinical onset during his active duty or are otherwise related to such service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current diabetes mellitus, type II, and sleep apnea were caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his right and left knee disabilities and the pain medication prescribed therefore.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  [The response to this question should address the theory that the reduced mobility associated with the right and left knee disabilities caused weight gain which, in turn, caused or aggravated diabetes mellitus and/or sleep apnea.]  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed neck and back disabilities had their clinical onset during his active duty or are otherwise related to such service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current disabilities of the neck and back were caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his right and left knee disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


